Title: To Thomas Jefferson from Samuel Hanson, 26 March 1801
From: Hanson, Samuel
To: Jefferson, Thomas



Sir,
George-Town March 26th 1801

In stead of apologizing for my frequent intrusions upon your time, every moment of which must, at this juncture, be peculiarly precious, may I be permitted to trespass, once more, on your indulgence in requesting an audience, at some hour of this day, the most convenient to yourself, after 3 O’Clock?
My Friends Genl. Mason, and Mr. Baldwin, having informed me that they had mentioned me to you as a Candidate for Office, it is proper to assure you that a solicitation on that head is not the object of the meditated Interview. On the contrary, I conceive that any attempt, directly or indirectly, to elicit from your breast any determination you  may have formed upon that point, would be highly indecorous; and, of course, entirely incompatible with those Sentiments of perfect respect and Esteem with which I beg leave to subscribe myself
Sir Your much obliged and most obedt. Servt

Sm Hanson of Saml

